Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered May 15, 2009, which granted plaintiffs motion to vacate a default judgment and restore this matter to the trial calendar, unanimously affirmed, without costs.
A compliance conference was held during the pendency of a stay of the action. Defendants appeared, but plaintiff, then pro se, did not. The conference was adjourned, and plaintiff was never notified of the adjournment date. Initially, we note that the action was improperly dismissed under Uniform Rules for Trial Courts (22 NYCRR) § 202.27. Although plaintiff did not appear for the adjourned conference, she was wholly ignorant of the conference date through no fault of her own. Thus, section 202.27 (b) is inapplicable.
We need not consider the merits of plaintiffs claim because the order entering the default under section 202.27 was improperly entered. Finally, vacatur here was consistent with the strong public policy favoring resolution of cases on their merits (Telep v Republic El. Corp., 267 AD2d 57, 58-59 [1999]). Concur—Tom, J.P., Saxe, Friedman, Nardelli and Catterson, JJ.